Title: Abigail Adams to William Smith, 9 June 1798
From: Adams, Abigail
To: Smith, William


          
            Dear sir
            Philadelphia June 9th 1798
          
          I inclose you a Bill of Lading of some flower a cask trunk and an Iron dripping pan, which I have lookd for without effect in Boston. you will be so good as to receive them for me, & pay the freight, which with other matters you have against me, you will charge and I will pay you in Boston, or send you from hence if you will inclose the account; Heigh ho, When Congress will rise, I can make no calculation. last Evening I conversd with a member of the House, and senate. they neither of them, gave me hope’s untill July, and even then it will depend upon circumstances; The dispatches brought by mr

Hopkins & Lee, prove to be only duplicates of those before received, as the secretary of state informd me. The Blame of remaining in Paris, will fall upon one Man—I fear, he always had a wrong kink in his head, tho I firmly believe his Heart is Honest. there will arise one good from their having had there conferences with Tallyrand. it removes from every mind the sugestion that X. & Y. were unauthorized Agents. I hope sir Castle William will be fortified by the state or cedeed to the Government, that it is necessary to put it in as perfect a State of Defence as possible, must be obvious to every one.
          Mr Stodard, tho he at first refused when written to by a Friend, when he found the appointment, made, and considerd the situation of the Country, finally agreed to accept for a short time, at least, and Come & See what he could do. he is expected here to day— I hope he will expidite our Frigates. what a sad story that Nicolson should be considered as unfit, & Mar the publick Buisness. he is as much talkd of here, as with you. yet he cannot be removed without Some more powerfull reasons than have yet offerd. these Frigates must be got to sea. they are an immence expence, without any Benifit the Buisness has lag’d along very heavily— we shall have large vessels from France upon us—
          The Jacobins are plotting to raise the Devil here—and they are very much assisted by a party in ———— there is an endeaveur to raise a number of volunteers call’d Republican Blews, in opposition to Macphersons Blews, to excite a Spirit of hostility against each other. Baches Brother the dr is to be Captain of it. the Goveneurs Proclamation to call upon the Militia is a cover and was concerted by Dallis & Bache. Gallitin is counsellor nothing terrifies the Antis so much as the Martial Spirit which is rising through the Country, especially the volunteers Young Men— a Gentleman high in office, said the Bill ought not to pass. it would excite an enimity in the youth against France, and Republican Governments, which a Centry would not oblitirate. this measure of raising Republican Companies, is designed to defeat the other if possible, and to raise a spirit of hostility in the very Bosom of the city— the Republican blews will be united Irish Men—and foreigners of all descriptions. this system will be persued in unison, where ever they can dessiminate their doctrine, and have a Gov’r to countanance them. Miflin has been Spoken to, and has promised that he would not commission their officers, but he is not believed—
          
          The young Men proceed with spirit here and exercise every morning— in Nengland we are a different kind of people from the Southern— Ned Church has written a pamphlet in Paris abusing the Presidents speech, part verse part prose, the very language & words which are daily retaild in Baches paper. I believe it impossible for honesty and truth, to reside in the Breast of a Jacobin—
          Pray remember me affectionatly to mrs Smith
          Yours.
          
            A Adams.
          
        